   Case 2:19-cv-00193-DSC Document 1 Filed 02/20/19 Page 1 of 10



               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA


FREDRICK STEVE DATES, an              Civil Action
individual.
                Plaintiff.            No.:

            v.


MILAN MILJKOVIC, an individual and    JURY TRIAL DEMANDED
VONDENI KREVET CORPORATION, a
business entity
                Defendants.

                                     Filed on behalf of Plaintiff:

                                     FREDRICK STEVE DATES

                                     Counsel of Record for this Party:

                                     Todd J. Hollis, Esquire
                                     Pa. I.D. No. 72510

                                     Todd J. Hollis Law
                                     The Pittsburgher
                                     428 Forbes Avenue, Suite 505
                                     Pittsburgh PA 15219-1603

                                     (412) 434.0252
                                     (412) 434.0256 Facsimile
                                     toddjhollis@gmail.com
     Case 2:19-cv-00193-DSC Document 1 Filed 02/20/19 Page 2 of 10



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 FREDRICK STEVE DATES, an                        Civil Action
 individual.
                 Plaintiff.                      No.:

                 v.


 MILAN MILJKOVIC, an individual and              JURY TRIAL DEMANDED
 VONDENI KREVET CORPORATION, a
 business entity
                 Defendants.


                          COMPLAINT IN CIVIL ACTION

       AND NOW comes the Plaintiff, FREDRICK STEVE DATES, by and through his

attorney, Todd Jonathan Hollis, Esquire, of Todd J. Hollis Law, and claims damages of

the Defendants MILAN MILJKOVIC, an individual and VONDENI KREVET

CORPORATION upon a cause of action whereof the following are statements:

                                        PARTIES

   1. The Plaintiff, FREDRICK STEVE DATES (“Mr. Dates”), is an adult individual

       who resides in Washington County, Pennsylvania.

   2. The Defendant, MILAN MILJKOVIC (“Mr. Miljkovic”) is an adult individual.

       At all times material to the collision referenced herein and hereinafter described,

       Mr. Miljkovic was the driver/operator of a vehicle, a semi tractor trailer (2007

       Volvo Red 670) that collided with Mr. Dates vehicle within the County of

       Washington, Commonwealth of Pennsylvania.

   3. The Defendant, VONDENI KREVET CORPORATION (“Vondeni”), is a

       business entity doing business in Illinois. At all times material to the collision

                                             2
     Case 2:19-cv-00193-DSC Document 1 Filed 02/20/19 Page 3 of 10



      referenced herein and hereinafter described, Vondeni was the owner of a semi

      tractor trailer (2007 Volvo Red 670), the same vehicle that collided with Mr.

      Date’s vehicle.



                             FACTUAL BACKGROUND

4.    The events upon which this Complaint is based occurred on July 28, 2017, on the

      Pennsylvania Turn Pike at Mile marker 176.1

5. Defendant, Miljkovic, was the operator of the semi tractor trailer. It is believed

      and therefore averred that he was acting for and on behalf of his employer or

      contracter Vondemi.

6. While Mr. Miljkovic was driving this vehicle on the Pennsylvania Turn Pike mile

      marker point (MP) 176.1, he operated this vehicle in such a way that he

      negligently struck or caused his vehicle to struck Mr. Dates’s vehicle causing

      injury to Mr. Dates.

7. Mr. Miljkovic negligently drove his vehicle in such a manner that he struck or

      caused his vehicle to be struck by Dates' vehicle which led to Mr. Dates' injury.

8. This collision caused an impact that was so violent that Mr. Dates suffered severe

      physical injuries.

9. Mr. Miljkovic’s negligence and carelessness caused injury to Plaintiff Dates.

10. Defendant Vondeni’s negligent and careless entrustment of said vehicle to

      Defendant Miljkovic caused injury to Plaintiff Dates.

11. As a result of the Defendants Miljkovic and Vondeni’s actions, Mr. Dates has

      suffered serious injuries to his body.


                                               3
  Case 2:19-cv-00193-DSC Document 1 Filed 02/20/19 Page 4 of 10



12. The Defendant Miljkovic failed to responsibly control his motor vehicle. Mr.

   Dates had no time to react in order to change position or take safe evasive action

   to protect himself from the impact of Defendant Miljkovic.

13. As a direct, sole, and proximate result of Defendant Miljkovic and Vondeni’s

   negligence, Plaintiff Dates sustained injury.

14. Due to Defendants Miljkovic and Vondeni’s negligence, Plaintiff could not take

   any steps or action to avoid injury.

15. Defendant Miljkovic’s failure to properly, cautiously, and prudently operate his

   vehicle constituted a substantial disregard for the safety of the Plaintiff and the

   surrounding public.

16. The collision between the vehicle operated by Mr. Miljkovic was a direct and

   proximate result of him individually operating his vehicle in a careless and

   negligent manner.

17. The impact and result of the collision hereto and hereinafter described

   proximately caused Plaintiff Dates to sustain numerous injuries and damages.

18. The losses, injuries and damages to Plaintiff, hereinafter described, were caused

   by the negligence of the Defendants Miljkovic and Vondeni, in some or all of the

   following particulars:

           (a)     In illegally driving at an unsafe speed;

           (b)     In failing to exercise proper control of his vehicle;

           (c)     In failing to adequately apply the brakes of the vehicle in time to

                   avoid colliding with Mr. Dates;




                                          4
Case 2:19-cv-00193-DSC Document 1 Filed 02/20/19 Page 5 of 10



       (d)   In failing to exercise due care under the circumstances which the

             Defendants knew or should have known were presented by road

             conditions existing on the road;

       (e)   In failing to operate the vehicle using due care and acting in due

             regard for the rights and safety of the Plaintiff;

       (f)   In operating the motor vehicle with a careless disregard for the

             safety of other persons and property in the area;

       (g)   In being inattentive under the circumstances;

       (h)   In failing to drive around or otherwise avoid or prevent the

             accident complained of;

       (i)   In driving carelessly and dangerously, violating Pa.C.S. §3714A,

             §3351, §3714(A) and Pa.C.S. §1515(A)

       (j)   In failing to have the vehicle under proper control, given the

             circumstances, the traffic and road conditions at the time of the

             collision;

       (k)   In failing to keep a proper lookout for traffic conditions and road

             conditions then and there existing, including the presence of the

             Plaintiff;

       (l)   In violating the provisions of the Pennsylvania Motor Vehicle

             Code regulating the operation of motor vehicles;

       (m)   In failing to operate the vehicle’s brakes in such a manner that the

             respective vehicle could be stopped before colliding with Plaintiff

             Dates;


                                    5
  Case 2:19-cv-00193-DSC Document 1 Filed 02/20/19 Page 6 of 10



           (n)      In failing to observe and act with reasonable care relative to the

                    traffic and road conditions;

           (o)      In failing to avoid the accident by applying the vehicle’s brakes;

                    and;

           (p)      In failing to avoid the accident by changing the direction of the

                    vehicle.


                                     COUNT I

                                   NEGLIGENCE

                 Plaintiff, FREDRICK STEVE DATES, an individual.
                                       v.
                   Defendant , MILAN MILJKOVIC, an individual.



22. The allegations contained in paragraphs (1) through (21), inclusive, of this

   Complaint, are incorporated herein by reference.

23. As a direct, sole and proximate result of the aforesaid collision and Defendant

   Miljkovic’s negligence as more particularly set forth at length herein, Plaintiff

   Dates was violently jolted, jarred, and thrown, whereby he sustained the following

   serious personal injuries:

           a.       concussion;

           b.       headache;

           c.       neck sprain;

           d.       back pain;

           e.       nervousness, emotional tension, and anxiety;




                                          6
  Case 2:19-cv-00193-DSC Document 1 Filed 02/20/19 Page 7 of 10



           f.      other injuries, all of which, including the above, may be

                   permanent.

24. As a direct, sole, and proximate result of Defendant Miljkovic’s negligence,

   Plaintiff sustained the aforementioned damages, including but not limited to, lost

   wages, medical expenses, pain, and suffering.

25. As a direct, sole, and proximate result of Defendant’s negligence, Plaintiff has

   sustained a “serious injury” as defined by the Pennsylvania Motor Vehicle

   Financial Responsibility Law.



26. As a direct, sole and proximate result of Defendant Miljkovic’s negligence

   Plaintiff has sustained a serious impairment of his bodily functions.



27. As a direct, sole, and proximate result of the Defendant Miljkovic’s negligence,

   Plaintiff has, in the past, and may, in the future, be required to expend sums of

   money for hospital bills, doctor’s bills, other medical bills, and other incidental

   expenses in an attempt to make a cure for himself.



28. As a direct, sole, and proximate result of the negligence of Defendant Miljkovic,

   Plaintiff has been unable to engage in his usual activities.



29. As a direct, sole and proximate result of the negligence of Defendant Miljkovic

   Plaintiff has suffered a loss of earnings and/or impairment of earning capacity and

   power; said losses are or will be in excess of the minimum benefit provided


                                         7
     Case 2:19-cv-00193-DSC Document 1 Filed 02/20/19 Page 8 of 10



       pursuant to the Pennsylvania Motor Vehicle Financial Responsibility Act, 75

       Pa.C.S.A. §1701, et seq.



   30. As a direct, sole, and proximate result of the negligence of Defendant Miljkovic

       Plaintiff has suffered significant impairment, disabling him from employment.



   31. As a direct, sole, and proximate result of the negligence of Defendant Miljkovic,

       the consequence of the injuries sustained by Plaintiff has had a serious impact on

       the foreseeable future for the Plaintiff.



   32. As a direct, sole, and proximate result of the negligence of the Defendant

       Miljkovic, Plaintiff is more susceptible to re-injury.



       WHEREFORE, Plaintiff, demands judgment in his favor, and against the

Defendant, MILAN MILJKOVIC, for compensatory damages and for punitive

damages, together with costs of this action, and all other relief this Honorable

Court deems appropriate under the circumstances.

       JURY TRIAL DEMANDED




                                              8
     Case 2:19-cv-00193-DSC Document 1 Filed 02/20/19 Page 9 of 10




                                    COUNT II

                           NEGLIGENT ENTRUSTMENT

                  Plaintiff, FREDRICK STEVE DATES, an individual.
                                        v.
           Defendant, VONDENI KREVET CORPORATION, a business entity.

   33. The allegations contained in paragraphs (1) through (32) of this Complaint
are incorporated herein by reference.


   34. The injuries, harm, and damages were incurred by the Plaintiff as a result
of the use of the vehicle by Defendant Miljkovic in a negligent, careless and
reckless manner, which because of youth, inexperience, and prior actions,
Defendant VONDENI KREVET CORPORATION knew, or had reason to know,
was likely and involved an unreasonable risk of harm to others while driving a
vehicle.


   35. Defendant VONDENI KREVET CORPORATION, as the owner of the
vehicle to Defendant Miljkovic, had the right to permit and the power to prohibit
the use of that vehicle.


   36. Defendant VONDENI KREVET CORPORATION knew, or had reason to
know, that Defendant Miljkovic because of youth, inexperience, and/ or prior
actions, was likely to drive his vehicles in a negligent and reckless manner.


   37. As a direct result of Defendant Vondeni negligently entrusting Defendant
Miljkovic, who operated said vehicle owned by Defendant Vondeni in a
negligent manner, the Plaintiff, without any contributory negligence, did suffer
the injuries, damages, and harm previously enumerated in this Complaint.

   Plaintiff Dates prays for judgment against Defendant Vondeni for:


                                         9
     Case 2:19-cv-00193-DSC Document 1 Filed 02/20/19 Page 10 of 10



       a. All past medical expenses incurred by the Plaintiff, according to proof;
       b. All past personal property damage incurred by the Plaintiff, according
           to proof;
       c. All prejudgment interest;
       d. Costs of suit incurred herein; and
       e. Such other and further relief as the Court may deem just and proper.


       WHEREFORE, Plaintiff, demands judgment in his favor, and against the
Defendant, VONDENI KREVET CORPORATION, for compensatory damages and for
punitive damages, together with costs of this action, and all other relief this Honorable
Court deems appropriate under the circumstances.
       JURY TRIAL DEMANDED


                                      Respectfully submitted,

                                      TODD J. HOLLIS LAW

                              By:     /s/ Todd J. Hollis
                                      Todd Jonathan Hollis, Esquire
                                      P.A. I.D. No. 72510
                                      The Pittsburgher
                                      428 Forbes Avenue, Suite 505
                                      Pittsburgh, PA 15219
                                      (412) 434.0252
                                      (412) 434.0256 Facsimile
                                      toddjhollis@gmail.com


Dated: February 20, 2019




                                             10
